Title: To James Madison from Richard Cutts, 8 June 1804
From: Cutts, Richard
To: Madison, James



Dr Sir,
Boston June 8th 1804
I am happy to learn by yr. Postscript that all our Foreign affairs remain in Statu quo. You request some information with respect to the arming of private Vessels for St. Domingo—the subject is scarcely mentioned here—None having attempted to arm from this port. Many unarmed Vessels have endeavoured to pursue that trade but they have been mostly taken—no great alarm is excited on that acct.—as the adventurers knew the risque before the Voyage was commenced. It is to be hoped the irregularity of a few privateersmen will not be the means of destroying the harmony subsisting between the two Govts. If some arrangements could be made with the French Govt. so as to admit of our trading to St Domingo it would be very desireable. Our trade to this Island is immensly valuable.

The result of the elections in New York & this State is quite different from what was expected. The Federalists in N Y appeared to be more disappointed than the Burrits. From his elevation to the Chief Magestry of N Y—they calculated upon a division of the Repub & of the union. The great hue & cry of the Essex Junto is, the overbearing disposition of Virginia & the Southern States—”that a division of the union is the only circumstance that will save N England”—yet be assured the Public Mind is not prepared for such an event—but on the contrary an increasing spirit, to support the Union & the present administration, as manifested by our late elections.
The Federalists despair of choosing the electors of P & V P by the Legislature. Yesterday a bill was reported in favr. of a general Ticket—the Republicans are determined to carry a district ticket—which will not prevail. If the electors are chosen by a genl Ticket I am of opinion the Repubn. Ticket will succeed. New Hampshire will probably give her electoral votes for Mr Jefferson.
I have frequently been in company with Doctr Eustis but never conversed with him on politicks untill a few days ago—he tells me it was agreed upon previous to the last election—that if he would stand as a Candidate then the Repubns would not request his offering again. It has always been a favourite object with him to visit Europe—his delicacy of sentiment prevents his asking for some Foreign appointment—yet I have every reason to believe any office of a Foreign nature would be pleasing and accep⟨ted⟩ by him—he is anxious to resign previous to the fall elections—his resig⟨nation⟩ will have an injurious effect upon the Republican interest. The Federal⟨ists⟩ will endeavour to make the People believe he is disaffected to the Genl Govt.—which he assures me is not the case & in whatever situation he may be placed, will, from a sense of duty & inclination support th⟨e⟩ present administration. The Doctr. is very popular among the Republicans, any notice taken of him by the Govt. would please th⟨em⟩ & I think promote the cause.
The Doctr. is well known to all the administration—any thin⟨g⟩ I could say would be useless—unless to make known his wishes.
Anna joins me in kind remembrance of you & Mr⟨s.⟩ Madison. I am Sir, with sentiments of res⟨pect⟩ & esteem—yr. He Sevt
Richd Cutts
